Case: 18-12811        Date Filed: 04/15/2020       Page: 1 of 26



                                                                        [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                               ________________________

                                     No. 18-12811
                               ________________________


                      D.C. Docket No. 6:17-cr-00131-CEM-TBS-2


UNITED STATES OF AMERICA,

                                                           Plaintiff-Appellee,

versus

EDSON GELIN,
JIMMY FERNETUS,
RAYMOND MICHAEL AYAP,
GERARDSON NORGAISSE,
KISSINGER ST. FLEUR,

                                                           Defendants-Appellants.

                               ________________________

                      Appeals from the United States District Court
                           for the Middle District of Florida
                             ________________________

                                       (April 15, 2020)

Before JORDAN, TJOFLAT, and TRAXLER,∗ Circuit Judges.

∗ The Honorable William B. Traxler, Jr., Senior United States Circuit Judge for the Fourth Circuit,
sitting by designation.
              Case: 18-12811     Date Filed: 04/15/2020    Page: 2 of 26



PER CURIAM:

      This appeal involves the convictions and sentences of five defendants—Edson

Gelin, Jimmy Fernetus, Raymond Michael Ayap, Gerardson Norgaisse, and

Kissinger St. Fleur—who participated in a drug trafficking conspiracy in Orlando,

Florida. After a seven-day trial, a jury found them guilty of conspiracy to distribute

five kilograms or more of cocaine and 280 grams or more of cocaine base, as well

as several other narcotics charges. The jury also found Mr. Fernetus and Mr. Gelin

guilty of possessing a firearm in furtherance of a drug trafficking offense.

      Four of the defendants—Mr. Gelin, Mr. Ayap, Mr. Norgaisse, and Mr. St.

Fleur—appeal their convictions, raising individual challenges to the sufficiency of

the evidence, challenging certain evidentiary rulings, and contesting the district

court’s refusal to give a buyer-seller instruction. Three of the defendants—Mr.

Gelin, Mr. Fernetus, and Mr. St. Fleur—also appeal their sentences, arguing that the

mandatory minimum sentencing structure is unconstitutional on various grounds,

that their sentences are substantively unreasonable, and that the First Step Act should

be retroactively applied to them. After review of the record and the parties’ briefs,

and with the benefit of oral argument, we affirm the defendants’ convictions and

sentences.




                                          2
              Case: 18-12811      Date Filed: 04/15/2020   Page: 3 of 26



                                           I

      Based on evidence the government presented at trial, the facts are as follows.

      Eric Jean Gilles, the leader of the conspiracy, operated a cocaine-trafficking

organization out of two houses in Orlando: the 18th Street house and the Grand Street

house. He used a house in Miami as a stash house, where his suppliers dropped off

the drugs for him to pick up. After pleading guilty to the charges against him, Mr.

Gilles became a cooperating witness for the government and provided key testimony

against the other defendants at trial.

                                          A

      Mr. Gilles testified that Mr. Gelin worked for him from 2013 to 2016. In

2013, he hired Mr. Gelin to transport cocaine from Miami to Orlando. Mr. Gelin

traveled to Miami once or twice a month, picking up one to four kilograms of cocaine

on each trip. He would then sell the cocaine out of the Orlando houses, and he

carried a gun while he worked.

      According to Mr. Gilles, when he traveled to Haiti in 2014 he put Mr. Gelin

in charge of his houses and cellphone, telling him to take care of his customers.

When Mr. Gilles returned from Haiti in 2016, Mr. Gelin told him that the cocaine

supply had slowed. Mr. Gilles asked his Miami supplier to “front” his organization

two kilograms of cocaine and directed Mr. Gelin to pick up the drugs.




                                           3
              Case: 18-12811     Date Filed: 04/15/2020    Page: 4 of 26



      On June 7, 2016, Mr. Gelin traveled from Orlando to the Miami stash house

to pick up the two kilograms of cocaine. The next day, as he was traveling north on

the Florida Turnpike, officers stopped him for speeding. He was traveling 76 miles-

per-hour in a 70 miles-per-hour zone. When a K-9 handler walked her dog around

the car, the dog indicated that he smelled narcotics. Two deputies searched the car

and found the two kilograms of cocaine and numerous cell phones, among other

things.

                                          B

      Mr. Gilles also testified that he brought Mr. Fernetus into his drug

organization in 2016. He testified that, like Mr. Gelin, Mr. Fernetus carried a firearm

while he worked.

      Another cooperating witness, Rufus White, testified that he made controlled

purchases of cocaine from the two Orlando houses. Each time, he would call Mr.

Gelin in the presence of law enforcement officers to arrange a cocaine purchase, and

then pick up the cocaine—sometimes from Mr. Gelin and sometimes from Mr.

Fernetus or someone else at one of the houses.

                                          C

      William Arocho of the Orlando Police Department testified that law

enforcement officers obtained a wiretap on one of the cellphones that Mr. Gilles’




                                          4
              Case: 18-12811     Date Filed: 04/15/2020   Page: 5 of 26



organization used. Mr. Ayap was a frequent caller overheard on the wiretap and was

captured discussing crack cocaine with Mr. Gilles.

      Mr. Gilles testified that by 2015 or 2016, Mr. Ayap was frequently purchasing

14 grams of crack cocaine from him at a time, and occasionally would purchase as

much as an ounce at a time. Mr. Gilles testified that sometimes he “would front him

[crack cocaine] because he would come too often, too fast.” D.E. 338 at 99. In

addition, Mr. Gilles testified that sometimes Mr. Ayap would bring customers to

either the 18th Street or Grand Street houses “to help” him, id. at 101, and that Mr.

Ayap told him that his customers liked the product that he was obtaining from Mr.

Gilles.

      Officer Arocho also testified that law enforcement installed pole cameras to

record the vehicles and people visiting the two Orlando houses. They saw Mr.

Ayap’s gold Lexus visiting both houses numerous times and connected intercepted

phone calls to times when his car went to the houses.

      On March 3, 2017, after one of Mr. Ayap’s visits to the Grand Street house,

officers followed his car until they observed a traffic infraction. They tried to stop

him, but Mr. Ayap refused to pull over. As the officers pursued Mr. Ayap, they saw

him throw something out of his car window, which they later determined to be 8.4

grams of crack cocaine. Sergeant Donald Kollar of the Orlando Police Department

testified that 8.4 grams is a distribution amount.



                                           5
              Case: 18-12811     Date Filed: 04/15/2020    Page: 6 of 26



      When Mr. Ayap eventually stopped his car, the officers saw that he had white

powder on his shorts and shirt and that there was a clear plastic baggie that had been

ripped open on the floorboard of the car. Mr. Ayap was arrested, and during the

search incident to arrest officers found $3,185 in cash on him.

                                           D

      Investigators also identified Mr. Norgaisse on the wiretap, and they connected

his calls with vehicles that he was using to frequent the Orlando houses. His car was

sometimes seen making multiple short visits to the Orlando houses on the same day.

      Mr. Gilles testified that Mr. Norgaisse came to the 18th Street and Grand Street

houses to deal drugs with him and Mr. Fernetus in 2017. Mr. Norgaisse would

purchase an ounce to two-and-a-half ounces of cocaine at a time.

      According to Mr. Gilles, Mr. Norgaisse was frequently with Mr. St. Fleur.

Officer Arocho testified that investigators sometimes heard Mr. Norgaisse say on

the wiretap that he was going to send someone else to one of the houses, after which

Mr. St. Fleur would arrive. Mr. St. Fleur’s black Mustang was seen at both houses

at least a dozen times, and on one occasion, Mr. St. Fleur was identified as the driver.

      On April 11, 2017, after Mr. Norgaisse’s car had been seen at the 18th Street

house, investigators stopped him for a traffic infraction. Mr. Norgaisse was driving,

and Mr. St. Fleur was in the passenger seat. Both consented to a search, and

investigators found 73 grams of cocaine hidden in Mr. St. Fleur’s underwear.


                                           6
              Case: 18-12811      Date Filed: 04/15/2020   Page: 7 of 26



                                          II

      A federal grand jury indicted Mr. Gelin, Mr. Fernetus, Mr. Ayap, Mr.

Norgaisse, Mr. St. Fleur, and several other codefendants on one count of conspiracy

to possess with intent to distribute five kilograms or more of cocaine and 280 grams

or more of cocaine base, see 21 U.S.C. § 846, between 2014 and 2017. The grand

jury also indicted Mr. Gelin on four counts of distributing and possessing with intent

to distribute various quantities of cocaine, see 21 U.S.C. § 841, one count of aiding

and abetting others in distributing or possessing with intent to distribute cocaine or

cocaine base, see 21 U.S.C. §§ 841(a)(1), (b)(1)(C), and 18 U.S.C. § 2, and two

counts of possessing a firearm in furtherance of a drug trafficking crime, see 18

U.S.C. § 924(c). The grand jury indicted Mr. Fernetus on three counts of distributing

and possessing with intent to distribute various quantities of cocaine, see 21 U.S.C.

§ 841, four counts of aiding and abetting others in distributing or possessing with

intent to distribute cocaine or cocaine base, see 21 U.S.C. §§ 841(a)(1), (b)(1)(C),

and 18 U.S.C. § 2, and two counts of possessing a firearm in furtherance of a drug-

trafficking crime, see 18 U.S.C. § 924(c). Mr. Ayap, Mr. Norgaisse, and Mr. St.

Fleur were each charged with one count of aiding and abetting others in possessing

cocaine or cocaine base with intent to distribute it, see 21 U.S.C. §§ 841(a)(1),

(b)(1)(C), and 18 U.S.C. § (2).




                                           7
              Case: 18-12811      Date Filed: 04/15/2020    Page: 8 of 26



      Before trial, Mr. Gelin moved to suppress the evidence obtained as a result of

the June 2016 traffic stop on the Florida Turnpike, arguing that the stop was a pretext

for a drug search. After an evidentiary hearing, the district court denied the motion,

finding that the traffic stop was reasonable under the Fourth Amendment because

Mr. Gelin was speeding.

      Also before trial, the government filed an information and notice of prior

conviction, stating that Mr. St. Fleur was convicted in Florida of possession of

cocaine on March 16, 2015. During trial, Mr. St. Fleur objected to the admission of

this evidence, and the district court overruled the objection.

      At the close of the government’s case, Mr. Gelin, Mr. Ayap, Mr. Norgaisse

and Mr. St. Fleur each moved for judgment of acquittal as to the conspiracy count.

Mr. Gelin also moved for judgment of acquittal on the aiding and abetting and

firearm counts against him, and Mr. Norgaisse moved for judgment of acquittal on

the aiding and abetting count against him. The district court denied the motions. In

addition, Mr. St. Fleur requested a buyer-seller jury instruction, and the district court

denied his request.

      After a seven-day trial, the jury found the defendants guilty as charged. The

district court sentenced Mr. Gelin to 240 months of imprisonment on the drug

counts, to be followed by a consecutive term of 60 months’ imprisonment on the

first gun count, all to be followed by 300 months’ imprisonment on the second gun



                                           8
                Case: 18-12811     Date Filed: 04/15/2020    Page: 9 of 26



count. It sentenced Mr. Fernetus to 120 months of imprisonment on the drug counts,

to be followed by a consecutive term of 60 months of imprisonment on the first gun

count, all to be followed by another consecutive term of 300 months of imprisonment

on the second gun count. It sentenced Mr. Ayap to 120 months of imprisonment,

Mr. Norgaisse to 240 months of imprisonment, and Mr. St. Fleur to 240 months of

imprisonment. All of their sentences constituted the respective statutory minimum

terms.

         This appeal followed.

                                            III

         We begin our discussion by addressing the defendants’ arguments challenging

their convictions.

         First, we evaluate Mr. Gelin’s challenge to the denial of his motion to

suppress. Second, we analyze Mr. Gelin’s, Mr. Ayap’s, Mr. St Fleur’s, and Mr.

Norgaisse’s sufficiency of the evidence arguments. Third, we consider the district

court’s admission of Mr. St. Fleur’s prior conviction under Rule 404(b). Finally, we

discuss the district court’s refusal to give a buyer-seller instruction.

                                                 A

         Mr. Gelin argues that the district court erred in denying his motion to suppress

evidence obtained as a result of the June 8, 2016 traffic stop. He asserts that law

enforcement “invent[ed] probable cause” to stop him as a pretext for conducting a


                                             9
             Case: 18-12811     Date Filed: 04/15/2020    Page: 10 of 26



narcotics search, and that driving six miles per hour over the speed limit is “too de

minimus” to justify the stop.

      When reviewing the denial of a motion to suppress, we review findings of fact

for clear error and the application of law de novo. See United States v. Jordan, 635
F.3d 1181, 1185 (11th Cir. 2011). There is no error here. As the government argues,

law enforcement had probable cause to stop Mr. Gelin for driving six miles per hour

over the speed limit because, under Florida law, driving any speed on the Florida

Turnpike that exceeds the posted limit is a moving violation. See Fla. Stat. §§

316.187(3), 318.18(3)(B). On this record, we reject Mr. Gelin’s argument that the

stop was pretextual based on the Supreme Court’s opinion in Whren v. United States,

517 U.S. 806, 813 (1996), which held that “the constitutional reasonableness of

traffic stops” does not “depend[ ] on the actual motivations of the individual officers

involved.”

                                          B

      Mr. Gelin, Mr. Ayap, Mr. Norgaisse, and Mr. St. Fleur argue that the district

court erred in denying their motions for judgment of acquittal on the conspiracy

charge. Mr. Gelin also challenges the district court’s denial of his motion for

judgment of acquittal on the aiding and abetting and firearm charges against him,

and Mr. Norgaisse argues that the government failed to present sufficient evidence

of his identity. We review the sufficiency of evidence de novo, viewing the evidence


                                          10
             Case: 18-12811      Date Filed: 04/15/2020   Page: 11 of 26



in the light most favorable to the government and drawing all reasonable inferences

and credibility choices in favor of the jury’s verdict. See United States v. Duperval,

777 F.3d 1324, 1331 (11th Cir. 2015).

                                           1

      Mr. Gelin, Mr. Ayap, Mr. Norgaisse and Mr. St. Fleur each separately

challenge the sufficiency of the evidence on the conspiracy charge, arguing that the

government failed to prove that they entered an agreement to distribute drugs.

Instead, they assert, all the government established is that they purchased drugs, and

a buyer-seller relationship is insufficient to prove the existence of a conspiracy.

      “To sustain a conviction for conspiracy to distribute narcotics the government

must prove that 1) an agreement existed between two or more people to distribute

the drugs; 2) that the defendant at issue knew of the conspiratorial goal; and 3) that

he knowingly joined or participated in the illegal venture.” United States v. Brown,

587 F.3d 1082, 1089 (11th Cir. 2009). Although “a simple buyer-seller controlled

substance transaction does not, by itself, form a conspiracy . . . a conspiracy can be

found if the evidence allows an inference that the buyer and seller knew the drugs

were for distribution[.]” United States v. Achey, 943 F.3d 909, 917 (11th Cir. 2019)

(citation omitted). This may be inferred “when the evidence shows a continuing

relationship that results in the repeated transfer of illegal drugs to the purchaser,”




                                          11
              Case: 18-12811      Date Filed: 04/15/2020     Page: 12 of 26



and “from a drug transaction where the amount of drugs allows an inference of a

conspiracy to distribute drugs.” Id. (citations and internal quotation marks omitted).

      As explained below, the government presented sufficient evidence that each

of these defendants was a member of the charged conspiracy.

      For instance, the government presented evidence that Mr. Gelin sold cocaine

out of the two Orlando houses, ran the Orlando houses and took care of Mr. Gilles’

customers when he was in Haiti, and transported cocaine from Miami to Orlando to

maintain the cocaine supply. It also presented evidence that Mr. Ayap regularly

purchased distribution-sized quantities of cocaine from Mr. Gilles, that Mr. Gilles

would sometimes “front” Mr. Ayap crack cocaine, that Mr. Ayap would bring

customers to the Orlando houses “to help” Mr. Gilles, and that Mr. Ayap told Mr.

Gilles that his customers liked the product that he was obtaining from Mr. Gilles. A

reasonable jury could find from this evidence that Mr. Gelin and Mr. Ayap were

members of the charged conspiracy. Cf. Brown, 587 F.3d at 1090 (holding that the

evidence was sufficient to prove that the defendants were participants in a conspiracy

where the evidence showed that they helped each other “maintain a steady source of

illegal drugs[,] . . . sold drugs on credit, for resale, brokered deals for each other, and

shared customers and supplies”).

      A reasonable jury could also conclude that Mr. Norgaisse and Mr. St. Fleur

knowingly joined the conspiracy from the evidence that (1) in 2017, Mr. Norgaisse



                                            12
             Case: 18-12811     Date Filed: 04/15/2020   Page: 13 of 26



was purchasing an ounce to two-and-a-half ounces of cocaine at a time from the

Orlando houses; (2) Mr. Norgaisse sometimes used Mr. St. Fleur to pick up

distribution-sized quantities of cocaine from the houses; (3) Mr. Norgaisse’s car was

sometimes seen making multiple short visits to the Orlando houses on the same day,

and Mr. St. Fleur’s car was seen at both houses at least a dozen times; and (4) on

April 11, 2017, when Mr. Norgaisse’s car was stopped after leaving the 18th Street

house, officers found 73 grams of cocaine hidden on Mr. St. Fleur, who was a

passenger in the vehicle. See Achey, 943 F.3d at 917 (explaining that an agreement

between a drug supplier and purchaser to distribute a controlled substance can be

inferred from the fact that the amount of drugs purchased was enough “to supply

many others”); Brown, 587 F.3d at 1089 (“[A]s is well established in this Circuit,

where there are repeated transactions buying and selling large quantities of illegal

drugs, that is sufficient evidence that the participants were involved in a conspiracy

to distribute those drugs in the market.”). Although Mr. Gilles testified that he did

not “really know” Mr. St. Fleur, “[i]t is irrelevant that particular conspirators may

not have known other conspirators or participated in every stage of the

conspiracy[.]” United States v. Alred, 144 F.3d 1405, 1415 (11th Cir. 1998).

                                          2

      Mr. Gelin also argues that the government presented insufficient evidence of

his aiding and abetting the possession with intent to distribute cocaine. This charge



                                         13
             Case: 18-12811     Date Filed: 04/15/2020   Page: 14 of 26



was based on Mr. White’s testimony that on March 8, 2016, he called Mr. Gelin to

set up a cocaine purchase, Mr. Gelin told him to go to the 18th Street house, and

when Mr. White went to the house, he picked up an ounce of cocaine from someone

else. Mr. Gelin argues that this was insufficient to prove possession because he was

not the one who showed up for the deal. We disagree.

      “Possession may be actual or constructive[.]” United States v. Woodard, 531
F.3d 1352, 1360 (11th Cir. 2008) (citation and internal quotation marks omitted).

“A defendant’s constructive possession of a substance can be proven by a showing

of ‘ownership or dominion and control over the drugs or over the premises on which

the drugs are concealed.” Id. (citation and internal quotation marks omitted). The

jury could infer from this testimony that Mr. Gelin constructively possessed the

cocaine sold as he knew of its presence and exercised control over it by directing his

distributor to sell it to Mr. White. See United States v. Benbow, 539 F.3d 1327, 1333

(11th Cir. 2008) (“Those who have property, including illegal drugs, moved by

others at their direction and for their purposes constructively possess that property

while it is being moved.”).

      In addition, Mr. Gelin challenges the sufficiency of the evidence for one of

the § 924(c) charges against him, arguing that although a firearm was found in a

residence that he rented, the government did not prove that it belonged to him. We

are persuaded that there is enough other evidence in the record to support the jury’s



                                         14
               Case: 18-12811    Date Filed: 04/15/2020    Page: 15 of 26



verdict on this count, including undercover video of an April 20, 2016, cocaine sale

transaction with Mr. White, which shows that Mr. Gelin was armed at the time, and

Mr. Gilles’ testimony that his organization members kept guns in the house to protect

themselves and to protect the drugs.

                                           3

         Finally, Mr. Norgaisse also raises a different sufficiency of the evidence

argument, asserting that he should have been acquitted on both the conspiracy and

aiding and abetting charges against him because the government did not sufficiently

prove his identity. At trial, Mr. Gilles testified that he dealt drugs with and spoke on

the intercepted telephone conversations with a person who used the alias “Phat Boi,”

and identified Mr. Norgaisse in court as Phat Boi. Mr. Norgaisse claims that this is

insufficient to establish his identity because “no witness linked the individual

identified in the courtroom as ‘Phat Boi’ with the person named Gerardson

Norgaisse charged in the Superseding Indictment[.]” See Mr. Norgaisse’s Initial Br.

at 15.

         The government presented enough evidence for a reasonable jury to conclude

that Mr. Norgaisse is Phat Boi. “Identification of a defendant can be established by

inference and circumstantial evidence.” United States v. Cooper, 733 F.2d 91, 92

(11th Cir. 1984). In addition to Mr. Gilles’ in-court identification of Mr. Norgiasse,

Officer Arocho testified that investigators identified phone calls on the wiretap as


                                          15
             Case: 18-12811     Date Filed: 04/15/2020    Page: 16 of 26



coming from a phone subscribed to Mr. Norgaisse. They connected those phone

calls to vehicles that would arrive at the houses, which were under rental contracts

with Mr. Norgasse. The rental contracts also listed the phone number from the

wiretap associated with Mr. Norgaisse as the contact number.

      Another officer further testified that that on April 11, 2017, he performed a

traffic stop of Mr. Norgaisse’s vehicle and identified Mr. Norgaisse as the driver and

Mr. St. Fleur as the passenger. The stop occurred after Mr. Norgaisse’s white Jaguar

left the 18th Street house. The officer testified that both consented to a search, and

Mr. St. Fleur had 73 grams of cocaine hidden in his underwear. Though the officers

did not make an in-court identification of Mr. Norgaisse, a reasonable jury could

infer from this evidence, coupled with Mr. Gilles’ in-court identification of Mr.

Norgaisse as Phat Boi, that Phat Boi was indeed Mr. Norgaisse.

      Mr. Norgaisse also challenges the sufficiency of the evidence to support his

conviction for possessing cocaine with intent to distribute it because, he submits, the

government did not prove that he knew Mr. St. Fleur had cocaine when the April 11,

2017, traffic stop occurred. A reasonable jury could conclude, however, that Mr.

Norgaisse aided and abetted Mr. St. Fleur’s possession of cocaine based on the

evidence that officers stopped Mr. Norgaisse’s car after it left the 18th Street house

and from the testimony that Mr. Norgaisse sometimes sent “his boy” Mr. St. Fleur




                                          16
              Case: 18-12811     Date Filed: 04/15/2020   Page: 17 of 26



to pick up cocaine for him. See D.E. 336 at 17. The district court, therefore, did not

err in denying the defendants’ motions for judgment of acquittal.

                                           C

      Mr. St. Fleur contends that the district court erred by allowing the government

to present evidence of his prior state-court conviction for possession of cocaine. He

argues that the district court did not identify a valid purpose for admitting this

conviction under Rule 404(b) and that his prior conviction for cocaine possession is

not probative of his intent to distribute cocaine.

      “Federal Rule of Evidence 404(b) empowers courts to admit evidence of a

defendant’s other crimes when that evidence is used to prove, inter alia, the

defendant’s intent to commit the crime at issue.” United States v. Smith, 741 F.3d
1211, 1225 (11th Cir. 2013). We review a district court’s decision to admit evidence

under Rule 404(b) for abuse of discretion. See Brown, 587 F.3d at 1091.

      Although the district court did not state which Rule 404(b)(2) purpose it was

admitting the prior conviction for, we “may affirm ‘for any reason supported by the

record, even if not relied upon by the district court.’” United States v. Al-Arian, 514
F.3d 1184, 1189 (11th Cir. 2008) (citation omitted). We have previously rejected

Mr. St. Fleur’s argument that a prior conviction for drug possession is not probative

of intent to distribute drugs. See United States v. Butler, 102 F.3d 1191, 1196 (11th

Cir. 1997) (holding that “evidence of prior personal drug use” is admissible “to prove


                                          17
              Case: 18-12811      Date Filed: 04/15/2020    Page: 18 of 26



intent in a subsequent prosecution for distribution of narcotics”). We have also

found prior convictions to be “probative of intent where, as here, the prior conviction

was for possession of the same drug involved in the instant conspiracy.” Smith, 741
F.3d at 1226 (holding that the district court did not abuse its discretion in admitting

the defendant’s prior convictions for possession of cocaine in his trial for conspiracy

to distribute cocaine because they were probative of intent). Accordingly, the

district court did not abuse its discretion in admitting Mr. St. Fleur’s prior conviction.

                                            D

      At the close of the government’s case-in-chief, Mr. St. Fleur requested that

the district court give the following buyer-seller jury instruction:

            A buyer-seller relationship between a defendant and another
      person, standing alone, cannot support a conviction for conspiracy.

            The fact that a defendant may have bought Cocaine from another
      person is not sufficient without more to establish that a defendant was
      a member of the charged conspiracy.

            Instead, a conviction for conspiracy requires proof of an
      agreement to commit a crime beyond that of the mere sale.

D.E. 247; D.E. 340 at 216.

      The district court refused to give this instruction without explaining its

reasoning. Mr. St. Fleur and Mr. Gelin now challenge the district court’s refusal to




                                           18
               Case: 18-12811        Date Filed: 04/15/2020       Page: 19 of 26



give this instruction, which we review for abuse of discretion. See Duperval, 777
F.3d at 1331.1

       As discussed above, “a simple buyer-seller controlled substance transaction

does not, by itself, form a conspiracy.” Achey, 943 F.3d at 917; United States v.

Dekle, 165 F.3d 826, 830 (11th Cir. 1999) (explaining that “the existence of a simple

buyer-seller relationship alone does not furnish the requisite evidence of a

conspiratorial agreement”) (citation and internal quotation marks omitted). We have

said that “[a]s long as there is some basis in the evidence and legal support, the jury

should be instructed on a theory of the defense.” United States v. Farias, 836 F.3d
1315, 1328 (11th Cir. 2016) (citation and internal quotation marks omitted). A

district court’s refusal to give a requested instruction, however, “warrants reversal

only if the requested instruction was correct, the charge actually given did not

substantially address it, and the failure to give the instruction seriously impaired the

defendant’s ability to present an effective defense.” Id. (citation and internal

quotation marks omitted).

       We think the better course here would have been to give the buyer-seller

instruction, as the requested instruction was legally correct and the evidence (viewed

in the light most favorable to Mr. St. Fleur and Mr. Gelin) could have been



1
  The district court had a standing ruling that an objection by one defendant stood as an objection
for all defendants, so this issue is properly preserved for both Mr. Gelin and Mr. St. Fleur.


                                                19
             Case: 18-12811      Date Filed: 04/15/2020     Page: 20 of 26



interpreted as showing only a buyer-seller relationship. Nevertheless, we do not

reverse on this basis because of binding precedent. We have held that a conspiracy

instruction—similar to the one given here—is sufficient to address the substance of

a requested buyer-seller instruction. See United States v. Lively, 803 F.2d 1124,

1129 (11th Cir. 1986) (holding that the trial court’s jury charge on conspiracy

“adequately and correctly covered the appellant’s requested instruction on simple

buyer/seller transactions”). See also Farias, 836 F.3d at 1329 (holding that “[t]he

general conspiracy instruction given by the district court more than adequately met”

the defendant’s request for a buyer-seller instruction); United States v. Brazel, 102
F.3d 1120, 1140 (11th Cir. 1997) (holding that the district court’s failure to instruct

on the buyer-seller theory of defense was not error where the instruction given

addressed the substance of the requested buyer-seller instruction). Based on this

precedent, we cannot hold that the district court abused its discretion in refusing to

give the buyer-seller instruction.

                                          IV

      We now turn to the challenges of Mr. Fernetus, Mr. Gelin, and Mr. St. Fleur

to their sentences. They argue that their mandatory minimum sentences violate

separation of powers, due process, and the Eighth Amendment. They also argue that

their sentences are substantively unreasonable, and Mr. Gelin and Mr. Fernetus

assert that the First Step Act should be applied to them.


                                          20
             Case: 18-12811     Date Filed: 04/15/2020    Page: 21 of 26



                                          A

      We review the defendants’ constitutional challenges to their sentences de

novo. See United States v. Brown, 364 F.3d 1266, 1268 (11th Cir. 2004). Each of

those constitutional arguments is foreclosed by our precedent or by Supreme Court

precedent.

      First, Mr. Fernetus, Mr. Gelin, and Mr. St. Fleur argue that mandatory

minimum sentences violate separation of powers by requiring judges to defer to the

legislature in imposing sentences, despite their individualized assessment of a case.

We have rejected similar separation-of-powers challenges to mandatory-minimum

sentences in three published opinions. See United States v. Holmes, 838 F.2d 1175,

1178 (11th Cir. 1988) (holding that the mandatory minimum sentence requirements

did not violate separation of powers because “[i]t is for Congress to say what shall

be a crime and how that crime shall be punished. . .”) (quoting United States v. Smith,

686 F.2d 234, 239 (5th Cir. 1982)); United States v. Paige, 604 F.3d 1268, 1274

(11th Cir. 2010) (rejecting the defendant’s argument that his mandatory minimum

sentence violates separation of powers because it was foreclosed by Holmes); United

States v. Bowers, 811 F.3d 412, 431 (11th Cir. 2016) (explaining that the defendant’s

“separation of powers challenge must fail” under Holmes and Paige). We are bound

by these cases. See Smith v. GTE Corp., 236 F.3d 1292, 1300 n.8 (11th Cir. 2001)

(“Under the well-established prior panel precedent rule of this Circuit, the holding



                                          21
             Case: 18-12811     Date Filed: 04/15/2020     Page: 22 of 26



of the first panel to address an issue is the law of this Circuit, thereby binding all

subsequent panels unless and until the first panel’s holding is overruled by the Court

sitting en banc or by the Supreme Court.”).

      Second, Mr. St. Fleur asserts that the mandatory minimum sentencing scheme

violates due process because it prevents the district court from making

individualized sentencing determinations.       We rejected a similar due process

argument in Holmes, and do so again here. See 838 F.2d at 1177 (rejecting the

defendant’s argument that the mandatory minimum sentencing provisions of §

841(b)(1) violate due process because “it deprived him of an individualized

sentencing proceeding”).

      Third, Mr. Fernetus—who was sentenced to 40 years of imprisonment—and

Mr. Gelin—who was sentenced to 50 years of imprisonment—argue that their

sentences constitute cruel and unusual punishment under the Eighth Amendment

because they are grossly disproportionate to the gravity of their offenses. Although

we recognize the severity of these sentences, “Supreme Court and Eleventh Circuit

precedent    have   set    a   high   bar     for   a    sentence   to      be   ‘grossly

disproportionate.’” Bowers, 811 F.3d at 432. For instance, in Harmelin v. Michigan,

501 U.S. 957, 995–96 (1991), the Supreme Court held that it was not “cruel and

unusual” to impose a mandatory sentence of life without parole for a first-time




                                         22
             Case: 18-12811     Date Filed: 04/15/2020    Page: 23 of 26



offender’s possession of 672 grams of cocaine. We have “never found a non-capital

sentence of an adult to violate the Eighth Amendment.” Bowers, 811 F.3d at 432.

      In view of Harmelin, Mr. Fernetus’ and Mr. Gelin’s sentences are not cruel

and unusual. Both were found to be responsible for the distribution of five kilograms

or more of cocaine and 280 grams or more of cocaine base, both were convicted of

two counts of possessing a firearm in furtherance of a drug trafficking crime, and

both have criminal histories. Their sentences, therefore, do not violate the Eighth

Amendment.

                                          B

      Mr. Gelin, Mr. Fernetus, and Mr. St. Fleur also all challenge the substantive

reasonableness of their sentences, which we review for abuse of discretion. See

United States v. Dixon, 901 F.3d 1322, 1348 (11th Cir. 2018). We may “set aside a

sentence only if we determine, after giving a full measure of deference to the

sentencing judge, that the sentence imposed is truly unreasonable.” United States v.

Irey, 612 F.3d 1160, 1191 (11th Cir. 2010) (en banc). “As a result, we may reverse

only if left with the definite and firm conviction that the district court committed a

clear error of judgment in weighing the § 3553(a) factors by arriving at a sentence

that lies outside the range of reasonable sentences dictated by the facts of the case.”

United States v. Stanley, 739 F.3d 633, 655 (11th Cir. 2014) (citations and internal

quotation marks omitted).



                                          23
              Case: 18-12811     Date Filed: 04/15/2020   Page: 24 of 26



      The district court sentenced each of the defendants to the mandatory minimum

term of imprisonment required by statute. Each of their sentences fell below the

statutory maximum of life imprisonment on the conspiracy count alone, see 21

U.S.C. § 841(b)(1)(A), and within the advisory guidelines range, which indicates

that the sentences are reasonable. See Stanley, 739 F.3d at 656 (“A sentence imposed

well below the statutory maximum penalty is an indicator of a reasonable

sentence.”); United States v. Hunt, 526 F.3d 739, 746 (11th Cir. 2008) (“Although

we do not automatically presume a sentence within the guidelines range is

reasonable, we ‘ordinarily . . . expect a sentence within the Guidelines range to be

reasonable.’”) (quoting United States v. Talley, 431 F.3d 784, 788 (11th Cir. 2005)).

      In addition, Mr. Gelin’s and Mr. Fernetus’ sentences are reasonable in light

of their extensive involvement in the conspiracy, possession of firearms, and

criminal histories, as discussed above. Mr. St. Fleur’s 20-year sentence is also

reasonable given that he was held accountable for the distribution of five kilograms

or more of cocaine and had a lengthy criminal history. Thus, the defendants are not

entitled to relief from their sentences.

                                           C

      Finally, Mr. Gelin and Mr. Fernetus argue that they are entitled to be

resentenced based on Section 403 of the First Step Act. We review questions of




                                           24
              Case: 18-12811       Date Filed: 04/15/2020     Page: 25 of 26



statutory interpretation de novo. See United States v. Maupin, 520 F.3d 1304, 1306

(11th Cir. 2008). 2

       Prior to the enactment of the First Step Act, a defendant convicted of more

than one § 924(c) count faced a substantially longer mandatory minimum sentence

on each count after the first. Specifically, § 924(c) required a sentence of not less

than five years for the first § 924(c) count and not less than 25 years for each

successive § 924(c) count, even if those counts were charged in the same indictment.

See generally Deal v. United States, 508 U.S. 129, 134–37 (1993). Section 403 of

the First Step Act amended § 924(c) to require a 25-year mandatory minimum

sentence only for a violation of § 924(c) “that occurs after a prior conviction under

[§ 924(c)] has become final.” See First Step Act of 2018, Pub. L. No. 115-391, 132

Stat. 5194, 5221–22. Thus, if Section 403 of the Act applied to Mr. Gelin and Mr.

Fernetus, they would not be subject to a 25-year mandatory minimum sentence for

the second § 924(c) count charged against each of them in the indictment.

       Section 403(b) of the Act provides: “This section, and the amendments made

by this section, shall apply to any offense that was committed before the date of

enactment of this Act, if a sentence for the offense has not been imposed as of such

date of enactment.” Id. at 5222 (emphasis added). Mr. Gelin’s and Mr. Fernetus’



2
 Mr. Gelin concedes in his reply brief that the First Step Act does not apply to him, but Mr.
Fernetus does not make the same concession, so we address this argument on the merits.


                                             25
               Case: 18-12811      Date Filed: 04/15/2020      Page: 26 of 26



sentences were imposed on June 15, 2018, prior to the Act’s December 21, 2018

enactment. See id. Although their cases were pending on appeal, the Act does not

apply to them because their sentences had already been “imposed.” See, e.g., United

States v. Aviles, 938 F.3d 503, 510 (3d Cir. 2019) (“‘Imposing’ sentences is the

business of the district courts, while courts of appeals are tasked with reviewing them

by either affirming or vacating them.”); United States v. Pierson, 925 F.3d 913, 927

(7th Cir. 2019) (“In common usage in federal sentencing law, a sentence is ‘imposed’

in the district court, regardless of later appeals.”).3

                                              V

       For the foregoing reasons, we affirm the defendants’ convictions and

sentences.

       AFFIRMED.




3
 We have reached the same result in unpublished cases. See, e.g., United States v. Ruff, 795 F.
App’x 796, 797 (11th Cir. 2020); United States v. Garcia, 2019 WL 7503482, at *1 (11th Cir.
2019).


                                              26